DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Examiner’s Comments

The examiner notes parent application 15/825459 which characterizes the claimed background audio signal (Notice of Allowance filed 12-28-2020); and further remarks filed 1-23-2020 where  applicant makes a clear distinction between filtering an ambient/background noise signal and ‘adjusting’ said signal 'between different amounts’, and applying a filter to a portion of the frequency band of the background noise. The examiner reads the claimed ‘adjusting’  as analogous to directly controlling the overall volume of the background noise (where the filtering of the prior art would be more akin to selecting what is or is not actual background noise).
The examiner notes the control parameter as recited in claim 20 is drawn to the signaling received on the bus 1051 via the stage 1048 in fig. 10.
The examiner notes prior art to Dent (US 20100034404 A1) which discloses a VR/AR headset which utilizes a GPS receiver para. 40 interfaced with an audio receiver (para. 40). However Dent does not disclose the implementation of a control parameter to perform the signal processing as claimed in claim 20,36 and 39.

	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11024282. Although the claims at issue are not identical, they are not patentably distinct from each other because The patent claims the same:

An apparatus comprising: 
at least one processor(patent claim 20); 
and at least one non-transitory memory and computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor (patent claim 20), cause the apparatus to: 
receive, with the apparatus from a first user equipment, a first primary audio signal (patent claim 20, inputs received);
receive an audio signal corresponding to an environment of the apparatus (patent claim 20, the background audio signal);
separate a second primary audio signal and a background audio signal from the received audio signal (patent claim 20, background audio signal separated from primary audio signal from inputs received); 
transmit a version of the received audio signal to the first user equipment (the primary audio signal and altered version of the background audio signal must be transmitted to the headset in order to be reproduced as recited, patent claim 20);
adjust the background audio signal to produce an adjusted version of the background audio signal (patent claim 20, the version of the background audio signal that is altered) 2based, at least partially, on at least one control parameter (patent claim 20 the means of ‘being adjustable’ in the context of the processor based implementation, is a control parameter, in addition, the context information is also a control parameter); and 
render the first primary audio signal, and the adjusted version of the background audio signal (patent claims 1, the reproduction of the background audio signal and primary audio signal).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20,36,39 and their respective depending claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear which audio signal is referred to by the first instance of ‘the received audio signal’.

Allowable Subject Matter

Claims 20-39 would be allowable over the prior art of record assuming the double patenting rejection is overcome with a terminal disclaimer and the 112 rejection is overcome without significantly changing the scope of the claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
September 13, 2022